Citation Nr: 1702991	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO.  15-37 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for coronary artery disease.  

2.  Entitlement to a separate compensable rating for a scar associated with coronary artery disease, status post coronary artery bypass graft.   

3.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  

4.  Entitlement to an initial rating in excess of 20 percent for diabetes mellitus, type II. 

5.  Entitlement to service connection for a right knee disability.  

6.  Entitlement to service connection for bilateral hearing loss. 

7.  Entitlement to service connection for tinnitus.  



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Kim, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1971 to May 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2013, September 2014, and September 2015 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In the March 2013 rating decision, the RO, in pertinent part, denied service connection for bilateral hearing loss, tinnitus, and a right knee disability.  In that decision, the RO also granted service connection for diabetes mellitus, type II, and assigned a 20 percent rating, effective October 17, 2011.  In the September 2014 rating decision, the RO, in pertinent part, denied the Veteran's increased rating claim for PTSD.  In the September 2015 rating decision, the RO, in pertinent part, denied an increased rating for coronary artery disease.  

Additionally, the March 2013 rating decision assigned a separate noncompensable rating for a surgical scar associated with service-connected coronary artery disease, effective October 17, 2011.  As such is part and parcel of the Veteran's increased rating claim for coronary artery disease, the Board has included the propriety of such rating on the title page of this decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his substantive appeal (via VA Form 9) received in October 2015 and April 2016, the Veteran requested a Board hearing.  More recently, he has clarified that he wants a hearing at the Board.  The Board has been unable to schedule this hearing, because there is a pending request for a hearing before a decision review officer at the RO (DRO hearing).

Accordingly, the case is REMANDED for the following action:

Provide the Veteran with an opportunity for a DRO hearing.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

